Citation Nr: 0610316	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  03-06 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for valvular heart disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from May 
1946 to March 1956 and from April 1956 to August 1969.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision of the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

The veteran's valvular heart disease was not manifested in 
service or in the first year following his separation from 
active duty, and is not shown to be related to his service or 
to his service-connected diabetes mellitus.  


CONCLUSION OF LAW

Service connection for valvular heart disease is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  An April 2005 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  It also indicated that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Additionally, it advised the veteran 
to submit any evidence in his possession pertaining to his 
claim.  The January 2002 rating decision, a January 2003 
statement of the case (SOC) and subsequent supplemental SOCs 
from August 2003 and May 2004 provided the text of applicable 
regulations and explained what the evidence showed and why 
the claims were denied.  

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant has had ample opportunity to respond 
to the notice letters, SOC, and SSOC's, and to supplement the 
record after notice was given.  He is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred along the way.  Furthermore, while he was not 
provided notice regarding ratings of valvular heart disease 
or effective dates of awards (See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (Vet. App. Mar. 3, 2006)), 
such matters gain significance only with an award of service 
connection; here, the decision is a denial, and the veteran 
is not prejudiced by the fact that he did not receive such 
notice.   No further notice is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   
Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  After the veteran identified 
treatment in service at Madigan Army Medical Center in Fort 
Lewis, Washington the RO made a request for any records of 
treatment he received at that facility.  The response was 
that there were no records for the veteran.  The veteran was 
provided with VA medical evaluations in October 2001, October 
2002 and November 2004.  He has not identified any additional 
evidence pertinent to this claim.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review.  

II.  Factual Background

Service medical records do not reveal any complaints, 
symptoms, or diagnoses of heart problems.  On May 1946 
entrance examination, cardiovascular functioning was normal.  
Subsequent examinations in March 1947, March 1949, March 
1950, September 1955, March 1956, April 1956, June 1959, 
April 1965, February 1966 and November 1967 also showed 
normal cardiovascular evaluation.  In reports of medical 
history in April 1956, April 1965, February 1966 and November 
1967 the veteran did not report any heart trouble.         

A private medical record from May 1977 shows a diagnosis of 
mild mitral regurgitation.  It was noted that the veteran had 
a two year history of off and on complaints of heart racing.  
A March 1989 private medical record showed that he reported 
that he was told in service that he may have a slight heart 
murmur.  

A January 2000 discharge summary from St. Vincent Medical 
Center notes that the veteran gave a 30 year old history of 
mitral regurgitation.  He presented to the hospital with 
severe shortness of breath and dyspnea, and was found to have 
new onset congestive heart failure and a 4+ mitral 
insufficiency.  He underwent mitral valve repair surgery (and 
his postoperative course was considered unremarkable).   

A January 2000 surgical report notes that the P2 segment of 
the left atrium was totally flail with torn cords that were 
matted up along the coaptation surface and had had obviously 
been torn for a long period of time.   
On VA examination in October 2001 the pertinent diagnosis was 
valvular heart disease.  The veteran did not have any 
symptoms of leg swelling, orthopnea or paroxysmal nocturnal 
dyspnea.  It was noted that he had a possible history of 
rheumatic heart disease, and that he believed that his heart 
murmur was first noted in the military.  However, the 
examiner did not find any service medical records that 
referred to a heart condition. 

A December 2001 echocardiogram done in conjunction with the 
October 2001 examination showed mild mitral regurgitation 
with an echogenic posterior valve leaflet, along with mild 
aortic regurgitation, tricuspid regurgitation and pulmonic 
regurgitation.  It also showed mild concentric left 
ventricular hypertrophy and a moderately dilated left atrium. 

In January 2002 the RO granted service connection for the 
veteran's diabetes mellitus based on his presumed exposure to 
Agent Orange in Vietnam.  

On VA examination in October 2002, the diagnosis was mitral 
valve prolapse of the posterior leaflet, leading to mitral 
valve repair with annuloplasty in January 2000.  It was noted 
that there was no evidence on angiography of coronary artery 
disease.  The veteran brought in the report of his mitral 
valve surgery in January 2000 wherein it was mentioned that 
he probably would have had the valve problem for a long time 
(leading him to believe that the valve problem began in 
service).  The examiner reviewed the service medical records 
and other records in the claims file. He was not able to find 
mention of a murmur in the service medical records.  The 
first mention of a murmur was in June 1977, 8 years 
postservice, when a fairly soft murmur, grade 2/6 was noted.  
Since the examiner was not able to find any medical records 
documenting a murmur earlier than June 1977, he was not able 
to establish that the onset of the valvular heart disease was 
in service, unless further medical evidence could be found 
documenting the murmur's onset at an earlier date.  The 
examiner noted that there was no medical basis for relating 
valvular heart disease directly to diabetes mellitus, and 
that since there was no evidence of coronary artery disease 
(on angiography), there was no basis for finding that the 
valvular heart disease was due to coronary artery disease 
which was related to diabetes mellitus.  

In an undated statement in lieu of Form 646, the veteran's 
representative argued that some of the symptoms of mitral 
regurgitation are identical to the symptoms of asthma, a 
condition which the veteran clearly suffered from in service.  

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection for certain chronic 
diseases such as cardiovascular disease (to include valvular 
heart disease) may be established on a presumptive basis if 
such are shown to have been manifested to a compensable 
degree within a specified postservice period of time (one 
year for heart disease).  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection is also 
warranted for disability that is proximately due to (to 
include aggravated by) a service connected disability.  
38 C.F.R. § 3.310.

To prevail on the question of service connection there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West; 13 
Vet. App. 247, 248 (1999). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

It is not in dispute that the veteran has valvular heart 
disease.   What must still be shown to establish service 
connection for such disease is that it is related to disease 
or injury in service.  There is no documentation of any 
complaints, findings, treatment, or diagnosis of any 
cardiovascular disease (and specifically valvular heart 
disease) in service or in the first postservice year.  The 
veteran recalled that a doctor in service told him that he 
may have had a slight heart murmur.  However, that assertion, 
"filtered as it (is) through a layman's sensibilities, of 
what a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  It is also 
noteworthy that the veteran's representative cites to a 
report from a private hospital, when it was noted that he 
provide a 30 year history of mitral regurgitation (which 
would place such symptoms in service).  Significantly, in the 
earliest document of record noting mitral regurgitation (in 
1977), it was noted that the veteran indicated he had such 
complaints for about two years, which would place onset about 
5 or six years after service.  The contemporaneous history 
(i.e., provided in 1977 in conjunction with initial 
treatment) has substantially greater probative value than a 
recollection of remote events by the veteran more than 20 
years after his initial documented medical evaluation for the 
problem.  Consequently, the Board finds that the notation of 
a 30 year history in January 2000 is not probative evidence 
that the veteran actually had the manifestations for 30 
years.  An unsubstantiated history provided by a claimant 
does not gain probative value by virtue of its inclusion in a 
medical record.  Hence, service connection for valvular heart 
disease on the basis that it became manifest in service and 
persisted, or on a presumptive basis (as a chronic disease) 
is not warranted.  

Service connection for the valvular heart disease may still 
be established by competent evidence relating it to service.  
Here, the only competent (medical) evidence as to a 
relationship between the veteran's valvular heart disease and 
his service is in the opinions of VA examiners who have 
indicated that there is no evidence of such disease in 
service.  Specifically, the October 2002 VA examiner reviewed 
the entire record and opined that the valvular heart disease 
was unrelated to service.  The examiner explained the 
rationale for the opinion (essentially that it was first 
noted at a point in time too remote from service to be 
related to service).  There is no competent evidence (medical 
opinion) to the contrary, and the Board finds this medical 
opinion to be the most probative evidence in this matter.  
While the veteran argues (and his representative reiterates) 
that the surgical findings of a long-standing disease process 
place the onset of the valvular heart disease in service, 
(and the representative alternatively argues that asthma 
symptoms were actually mitral valve symptoms) they are 
laypersons, and lack the medical expertise for their opinions 
to be probative evidence in this matter.  Significantly, the 
October 2002 VA examiner reviewed the entire record, and 
reached an entirely different conclusion, i.e, that the 
valvular heart disease was not manifested in (or related to) 
service.  

As service connection has been established for diabetes 
mellitus, there remains for consideration the question of 
whether the valvular heart disease was caused or aggravated 
by the diabetes mellitus (and therefore subject to service 
connection on a secondary basis).  The only competent 
(medical) evidence in this regard is in the report of the 
October 2002 VA examination, when the examiner found that the 
valvular heart disease was not related to the diabetes.  The 
examiner explained that there was no medical basis for 
relating valvular heart disease to diabetes, and that as 
diagnostic studies did not reveal coronary artery disease, 
there was no basis for finding that the veteran's valvular 
heart disease was secondary to coronary artery disease 
(related to diabetes).  There is no medical opinion to the 
contrary.  The Board finds this opinion persuasive and 
determinative on the question of secondary service 
connection.  The preponderance of the evidence is against the 
veteran's claim.  Accordingly, it must be denied.           


ORDER

Service connection for valvular heart disease is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


